IN THE COURT OF APPEALS OF IOWA

                                  No. 20-1269
                              Filed July 21, 2021

NORIE C. SMITH,
     Petitioner-Appellant,

vs.

TPI IOWA, LLC and INSURANCE COMPANY OF THE STATE OF
PENNSYLVANIA,
     Respondents-Appellees.
________________________________________________________________


      Appeal from the Iowa District Court for Polk County, Robert B. Hanson,

Judge.



      Norrie C. Smith appeals from a ruling on judicial review affirming the

workers’ compensation commissioner’s finding that she failed to meet her burden

of proving her injury arose out of her employment. AFFIRMED.



      Erik A. Luthens of Parrish-Sams Luthens Law, P.C., West Des Moines, for

appellant.

      Timothy W. Wegman and Joseph M. Barron of Peddicord, Wharton,

Spencer, Hook, Barron & Wegman, LLP, West Des Moines, for appellees.



      Considered by Vaitheswaran, P.J., and Tabor and Ahlers, JJ.
                                         2


AHLERS, Judge.

       Norrie C. Smith began working for TPI Iowa, LLC in 2008. Her job was to

help assemble wind turbine blades by adding fiberglass to blade molds.            In

December 2015, Smith submitted an injury report claiming left shoulder pain

caused by a fall that occurred at work in 2014. Smith complained of ongoing and

worsening pain in her left shoulder. That same month, Smith saw Dr. Orville

Bunker for her shoulder pain and he recommended physical therapy.              Smith

declined, wanting workers’ compensation to cover the costs. In April 2016, Smith

saw Dr. Daniel Miller. Dr. Miller ordered an MRI. The MRI revealed a rotator cuff

tear, and Smith was referred to Dr. Steven Aviles for consultation. Dr. Aviles

declined to connect the injury to Smith’s employment, stating in a letter:

       Ms. Smith had indicated she fell 3 years ago, had pain for about two
       weeks, and then it resolved. She states that a year ago she
       developed pain in her shoulder associated with repetitive labor. She
       describes no trauma that occurred at work associated with this
       rotator cuff tear. I do not believe that this is related to any work-
       related injury as there is no trauma associated with the pain.

Based in part on Dr. Aviles’s letter, TPI denied Smith’s workers’ compensation

claim, so Smith did not undergo surgery at that time.

       Smith later consulted Dr. Patrick Sullivan on her own because of her

ongoing pain. Dr. Sullivan completed surgery to repair the rotator cuff in October

2016. In response to a request for an opinion from TPI’s counsel, Dr. Sullivan

declined to connect Smith’s injuries with her employment.

       Smith then saw another doctor of her choice, Dr. Jacqueline Stoken, for an

independent medical evaluation.      In her report, Dr. Stoken stated Smith had
                                           3


impairment that is causally connected to the “subject injury,” but she did not

express an opinion that the “subject injury” was caused by Smith’s employment.

       After a contested hearing, a deputy commissioner’s proposed arbitration

ruling, and an intra-agency appeal, the workers’ compensation commissioner

found Smith failed to carry her burden of proving her injury was causally connected

to her employment at TPI. Smith sought judicial review, and the district court

upheld the commissioner’s decision. Smith appeals the district court’s ruling,

contending the commissioner’s decision is not supported by substantial evidence,

is the product of “reasoning that is so illogical as to render it wholly irrational,” is

“[b]ased upon an irrational, illogical, or wholly unjustifiable application of law to

fact,” and was “[o]therwise unreasonable, arbitrary, capricious, or an abuse of

discretion.” See Iowa Code § 17A.19(10)(f), (i), (m), (n) (2020) (respectively

setting forth grounds for reversing an agency decision).

       Judicial review of agency decisions is governed by Iowa Code chapter 17A.

Brewer-Strong v. HNI Corp., 913 N.W.2d 235, 242 (Iowa 2018). The deference

we give to the commissioner’s findings depends on the issue in question. See

Schutjer v. Algona Manor Care Ctr., 780 N.W.2d 549, 557 (Iowa 2010). We give

no deference to the commissioner’s interpretation of the law, as interpretation of

the workers’ compensation statutes and related case law has not been clearly

vested in the discretion of the agency. Id. However, the commissioner’s factual

determinations are clearly vested in the discretion of the agency. Id. Accordingly,

we defer to the commissioner’s factual determinations so long as they are based

on substantial evidence in the record. Id. at 557–58. “Evidence is substantial if a

reasonable mind would accept it as adequate to reach the given conclusion.” St.
                                            4

Luke’s Hosp. v. Gray, 604 N.W.2d 646, 649 (Iowa 2000). We do not focus on

whether the evidence could support a contrary finding, but on whether the

evidence supports the finding actually made by the commissioner. Schutjer, 780

N.W.2d at 557–58. The commissioner’s application of the law to the facts is

disturbed only if it is “irrational, illogical or wholly unjustifiable. Id. (quoting Larson

Mfg. Co. v. Thorson, 763 N.W.2d 842, 850 (Iowa 2009).

       For an injured worker to be entitled to receive workers’ compensation

benefits, the worker must prove by a preponderance of the evidence the injury

arose out of and in the course of the worker’s employment. St. Luke’s Hosp., 604

N.W.2d at 652. When an injury occurs “within the period of employment at a place

where the employee reasonably may be in performing [the employee’s] duties, and

while [the employee] is fulfilling those duties or engaged in doing something

incidental thereto,” it is “in the course of employment.” Id. (quoting Quaker Oats

Co. v. Ciha, 552 N.W.2d 143, 150 (Iowa 1996)). For an injury to arise from

employment, there must be a causal connection between the injury and the

employment. Id. Determining whether the injury has a causal connection with the

employment or whether the injury arose independently from employment is

ordinarily established by expert testimony. Id. It is up to the finder of fact to

determine how much weight to give to any expert testimony on causation. Id. The

parties do not contest that Smith sustained an injury. It is contested, however,

whether that injury is causally related to her employment at TPI (i.e., whether it

arose out of her employment).

       Smith contends her job duties included repetitive actions that caused her

shoulder pain and rotator cuff tear. Yet, Smith is the only individual involved to
                                         5


offer that opinion on causation. Dr. Aviles explicitly declined to connect Smith’s

injury with her work duties. Further, Dr. Sullivan stated he had not received any

“bona fide information from the patient or any other credible source” that Smith’s

injury was related to or caused by her work.

      The closest Smith comes to offering any favorable expert testimony on

causation comes from Dr. Stoken, the doctor who performed the independent

medical examination. Dr. Stoken expressed the opinions that Smith’s impairment

to her left upper extremity was “causally connected to the subject injury” and the

subject injury was a substantially contributing factor to the impairment. Even so,

Dr. Stoken did not express the opinion that the shoulder injury was caused by

Smith’s employment.     As aptly observed by the deputy, and adopted by the

commissioner:

             [Dr. Stoken’s opinion letter] connects the shoulder injury to the
      impairment, but it does not connect the shoulder injury to the work
      duties. Dr. Stoken’s opinions state the condition of the shoulder,
      affirm that there is a shoulder injury and that the shoulder injury
      resulted in an impairment. The critical component that is missed is
      an opinion that the Claimant’s alleged repetitive activities caused the
      shoulder injury.

We agree with this assessment of Dr. Stoken’s opinions.

      With the above assessment of Dr. Stoken’s opinions, the most favorable

expert evidence available to Smith, Smith failed to prove a causal connection that

her work caused her injury and therefore failed to meet her burden of establishing

her shoulder injury arose out of her employment at TPI. This failure alone is

enough to require us to affirm the commissioner’s decision. See St. Luke’s Hosp.,

604 N.W.2d at 652. However, even if we were to assess Dr. Stoken’s opinions

differently and conclude they did provide evidentiary support for a conclusion
                                        6


Smith’s shoulder injury was caused by her employment, Smith’s claim still fails

because there is substantial evidence supporting the opposite conclusion—the

conclusion reached by the commissioner.

      As previously noted, both Dr. Aviles and Dr. Sullivan expressed the opinion

that Smith’s shoulder injury was not caused by her employment.                  The

commissioner found Dr. Sullivan particularly credible on the causation question by

observing:

      [T]he causation opinion I find to be most convincing in this matter,
      and which also supports the conclusion that this claim is not
      compensable, is that of Patrick Sullivan, M.D., orthopedic surgeon
      and shoulder specialist, who was selected by claimant, and who
      performed surgery on claimant’s left shoulder for the condition that is
      the basis for this claim. In a report dated May 7, 2018, Dr. Sullivan
      stated the following, in pertinent part: “I received no bona fide
      information from the patient or any other credible source that would
      qualify her injury as a work related injury.” . . . .
             I find Dr. Sullivan’s opinion to be the most convincing in this
      case because, as stated above, he was selected by claimant under
      her private health insurance to be her treating surgeon for the
      condition in question, he is a shoulder specialist, he performed
      surgery on claimant’s shoulder during which he had the opportunity
      to evaluate claimant’s shoulder intraoperatively, and he evaluated
      claimant on at least seven occasions in 2016 and 2017.

(Citations to exhibits omitted.) Based on this finding by the commissioner, even if

we interpreted Dr. Stoken’s opinions as favorably to Smith as she argues we

should, the commissioner’s decision is still supported by substantial evidence, as

the question before us is whether the evidence supports the finding actually made

by the commissioner, not whether the evidence could support a contrary finding.

See Schutjer, 780 N.W.2d at 557–58.

      Without expert testimony supporting her position, especially in light of the

expert evidence demonstrating a lack of causal link between Smith’s work and her
                                            7


shoulder injury, there is substantial evidence supporting the commissioner’s

finding that Smith failed to meet her burden of proving her injury arose out of her

employment at TPI. See Iowa Code § 17A.19(10)(f) (providing a ground for

reversal if the agency’s decision is not supported by substantial evidence).

Consistent with that finding, we also conclude the commissioner’s decision was

not the product of “reasoning that is so illogical as to render it wholly irrational,”

“based upon an irrational, illogical, or wholly unjustifiable application of law to fact,”

or “otherwise unreasonable, arbitrary, capricious, or an abuse of discretion,” as

claimed by Smith. See id. § 17A.19(10)(i), (m), (n).

       AFFIRMED.